Citation Nr: 0500498	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran retired from active military service in September 
1978 after serving for more than 20 years.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The record reflects that in the November 2002 rating 
decision, the RO denied increased evaluations for both 
degenerative disc disease and bilateral hearing loss.  The 
veteran filed a notice of disagreement that addressed both 
disabilities, and a statement of the case was issued 
addressing both disabilities.  However, in March 2004 
correspondence, the veteran indicated that he wished to 
withdraw his pending appeal for an increased evaluation for 
his service-connected degenerative disc disease.  The veteran 
has withdrawn his appeal with respect to the issue involving 
degenerative disc disease.  See 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  The only issue before the Board 
involves bilateral hearing loss. 

Additionally, the Board notes that, in the October 2003 VA 
form 1-9, the veteran requested a hearing before a hearing 
before a Veterans Law Judge at the RO.  In a letter dated 
December 2, 2003, the RO notified the veteran that the 
hearing was scheduled for December 17, 2003.  Thereafter, in 
a statement dated December 7, 2003, the veteran requested 
that the hearing be rescheduled.  Subsequently, the record 
contains evidence showing the veteran, as per correspondence 
dated in September 2004, indicated that he did not want a 
hearing before the Board.  As the record does not contain 
further indication that the veteran or his representative 
requested that the hearing be rescheduled, the Board deems 
the veteran's October 2003 request for a hearing withdrawn.  
See 38 C.F.R. § 20.700-20.704 (2003).




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran has level II hearing acuity in his right ear 
and level I hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.86, 
Tables VI, VI A and VII, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the August 2002 RO letter, 
the August 2003 RO letter, the September 2003 statement of 
the case, and the September 2004 supplemental statement of 
the case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, a supplemental statement of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. 
§ 4.85 (2004).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  See 38 
C.F.R. § 4.86(b) (2004).

Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran was granted a non-compensable disability 
evaluation for bilateral hearing loss in an October 1991 
rating decision.  At present the veteran is seeking a 
compensable disability evaluation. 

The medical evidence includes VA outpatient treatment reports 
dated from November 2001 to October 2003.  These treatment 
reports document various health problems the veteran has 
experienced.  The reports also document the steps taken to 
adjust the veteran's hearing aids, but do not provide any 
objective measurements of the veteran's hearing loss. 

The VA examined the veteran in September 2002 and August 
2004.  The September 2002 VA examination report shows, the 
veteran's pure tone thresholds, in decibels, for the right 
ear were 40, 55, 80, 95 and for the left ear were 25, 40, 60, 
60 both measured at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz was 68 decibels in the right ear, and 46 
decibels in the left ear.  His speech discrimination was 88 
percent for the right ear, and 92 percent for the left ear.

The August 2004 VA examination report shows, the veteran's 
pure tone thresholds, in decibels, for the right ear were 35, 
55, 85, 95 and for the left ear were 25, 40, 60, 60 both 
measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The average pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz was 67 decibels in the right ear, and 46 decibels in 
the left ear.  His speech discrimination was 96 percent for 
the right ear, and 100 percent for the left ear.
 
The Board notes that the examiners at both the September 2002 
and the August 2004 VA examinations indicated that the 
veteran's medical records were not reviewed.  The Court held 
in Green v. Derwinski that the duty to assist includes the 
conduct of a through and contemporaneous medical examination, 
which takes into account the records of prior medial 
treatment, so that the evaluation of the disability with be 
full informed.  See Green v. Derwinski, 1 Vet. App. 121.  
Even without the benefit of the veteran's medical records, 
the examiners obtained a through history of the veteran's 
disability, and were able to determine the current severity 
of the veteran's bilateral hearing loss.  There is no 
indication, that reviewing the veteran's past medical records 
would change the diagnosis of the current severity of the 
veteran's service-connected disability.  Therefore, a remand 
to have the veteran examined again with a review of his 
medical records would serve no purpose other than to impose 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (even strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran 

Upon a review of the evidence of record, the Board finds that 
the veteran currently has Level II hearing acuity in the 
right ear, and Level I hearing acuity in the left ear.  See 
38 C.F.R. §§ 4.85-4.87, Table VI.  Under the applicable 
schedular criteria, a noncompensable evaluation is 
appropriate for the degree of impairment currently 
demonstrated.  See 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100.  Furthermore, none of the other medical evidence 
submitted by the veteran shows the veteran's hearing acuity 
greater than Level III in the right ear (based on the 
September 2002 VA medical examination) or greater than Level 
I in the left ear.  Even with Level III hearing acuity in the 
right ear, the veteran would still not be entitled to a 
compensable disability evaluation with only Level I hearing 
acuity in the left ear.  See 38 C.F.R. §§ 4.85-4.87, Table 
VI.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss 
does not warrant the assignment of a compensable rating.  
Additionally, the Board has considered the application of 38 
C.F.R. 
§ 4.86(b) (2004) [exceptional patterns of hearing 
impairment].  However, the veteran's hearing loss does not 
meet the criteria under that section.  Hence, as the 
competent medical evidence supports the assignment of a 
noncompensible rating for bilateral hearing loss, the 
veteran's claim is denied. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  

In the instant case, however, there has been no showing that 
the veteran's bilateral hearing loss alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  The Board acknowledges the sincerity of 
the veteran's statements concerning his hearing loss.  The 
veteran is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a lay person, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Therefore, the Board finds that his 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995).   In essence, the Board finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased (compensable) disability evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


